Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 16, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  156793(57)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  DWAYNE WIGFALL,                                                                                      Elizabeth T. Clement
          Plaintiff-Appellant,                                                                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 156793
  v                                                                 COA: 333448
                                                                    Wayne CC: 15-015620-NO
  CITY OF DETROIT,
             Defendant-Appellee.
  ______________________________________/

         On order of the Chief Justice, the motion of the Michigan County Road Commission
  Self-Insurance Pool to extend the time for filing a brief amicus curiae is GRANTED. The
  amicus brief will be accepted as timely filed if submitted on or before January 31, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 16, 2019

                                                                               Clerk